Citation Nr: 0602172	
Decision Date: 01/25/06    Archive Date: 01/31/06

DOCKET NO.  00-12 162	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to special monthly compensation based on loss 
of use of the left foot.

2.  Entitlement to a total rating for compensation based upon 
individual unemployability on an extra-schedular basis.


REPRESENTATION

Appellant represented by:	Clayte Binion, Attorney at Law


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel




INTRODUCTION

The veteran served on active duty from May 1947 to May 1949.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a September 2005 rating decision of the 
Waco, Texas, Department of Veterans Affairs (VA) Regional 
Office (RO).  The RO denied special monthly compensation 
based upon loss of use of the left foot and denied 
entitlement to a total rating for compensation based upon 
individual unemployability on both a schedular basis and on 
an extra-schedular basis.

In July 2004, the Board remanded the claim for entitlement to 
an evaluation in excess of 30 percent for residuals of a left 
ankle injury for additional development and adjudicative 
action.  In a June 2005 rating decision, the RO granted a 
40 percent evaluation for residuals of a left ankle injury.  
The 40 percent evaluation is the maximum schedular evaluation 
for the veteran's service-connected disability.  Thus, the 
Board finds that this issue is no longer on appeal.  See AB 
v. Brown, 6 Vet. App. 35, 38 (1993) (the claimant will 
generally be presumed to be seeking the maximum benefit 
allowed by law and regulation, and such a claim remains in 
controversy where less than the maximum available benefit is 
awarded).  In an August 7, 2005, communication from the 
veteran's representative, he agrees with this determination.  
Therefore that issue will not be addressed in this decision.

Additionally, following the issuance of the rating decision, 
the veteran's representative submitted a notice of 
disagreement wherein he stated he disagreed with the denial 
of special monthly compensation and the denial of individual 
unemployability under "[38 C.F.R. ]§ 4.16(b)."  That 
section of the regulation addresses consideration of 
individual unemployability on an extras-schedular basis.  
This indicates that the veteran is not seeking entitlement to 
a total rating for compensation based upon individual 
unemployability on a schedular basis.  The wording of the 
representative's notice of disagreement is clear in that he 
is contesting the denial of a total rating for compensation 
based upon individual unemployability on an extra-schedular 
basis (the veteran's only two service-connected disabilities 
are the left ankle and osteomyelitis, which have a combined 
evaluation of 50 percent, see 38 C.F.R. § 4.16(a) (2005)).  
Thus the Board will not consider the issue of entitlement to 
a total rating for compensation based upon individual 
unemployability on a schedular basis in this decision.

The issue of entitlement to a total rating for compensation 
based upon individual unemployability on an extra-schedular 
basis is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDING OF FACT

The evidence is in equipoise as to whether the veteran has a 
level of incapacity which is consistent with loss of use of 
the left foot.


CONCLUSION OF LAW

The criteria for entitlement to special monthly compensation 
based on loss of use of the left foot have been met.  38 
U.S.C.A. §§ 1114, 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.350, 3.1000 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Although the Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096, is applicable to this appeal, 
the Board finds that it is unnecessary to address whether the 
requirements of that act have been met in view of the 
disposition reached herein.

The veteran contends that he has loss or permanent loss of 
use of his left foot.  Loss of use of the foot will be held 
to exist when no effective function remains other than that 
which would be equally well served by an amputation stump at 
the site of election below knee with use of a suitable 
prosthetic appliance.  The determination will be made on the 
basis of the actual remaining function, whether the acts of 
balance, propulsion, etc., could be accomplished equally well 
by an amputation stump with prosthesis.  Extremely 
unfavorable complete ankylosis of the knee, or complete 
ankylosis of two major joints of an extremity, or shortening 
of the lower extremity of 3 1/2 inches or more, will 
constitute loss of use of the hand or foot involved.  38 
C.F.R. § 3.350(a)(2).  Also considered as loss of use of the 
foot under 38 C.F.R. § 3.350(a)(2) is complete paralysis of 
the external popliteal nerve and consequent foot drop, 
accompanied by characteristic organic changes, including 
trophic and circulatory disturbances and other concomitants 
confirmatory of complete paralysis of this nerve.  38 C.F.R. 
§ 4.63.

In Tucker v. West, 11 Vet. App. 369, 373 (1999), the United 
States Court of Appeals for Veterans Claims (Court) stated 
that the relevant inquiry concerning a special monthly 
compensation award is not whether amputation is warranted but 
whether the appellant has had effective function remaining 
other than that which would be equally well served by an 
amputation with use of a suitable prosthetic appliance.  The 
Court also stated that in accordance with 38 C.F.R. § 4.40, 
the Board is required to consider the impact of pain in 
making its decision and to articulate how pain on use was 
factored into its decision.

The Board initially notes that the veteran is service 
connected for residuals of a left ankle injury, which is 
40 percent disabling, and osteomyelitis of the left leg, 
which is 10 percent disabling.  He has a combined evaluation 
of 50 percent of the left lower extremity.

After carefully reviewing the evidence of record, the Board 
finds that the veteran's service-connected left lower 
extremity is such as to satisfy the criteria for an award of 
special monthly compensation based on loss of use of the left 
foot.  He has complete ankylosis of the ankle joint and is in 
receipt of the highest schedular evaluation for the ankle 
joint.  His foot has been described at being ankylosed in 
plantar flexion at 30 degrees and at more than 10 degrees of 
dorsiflexion.  He has used a cane to assist him with walking 
for the last five years or more.  He is unable to balance on 
his left foot, and the muscles around his ankle have 
atrophied.  He describes having intense pain in his ankle, 
even when he does not attempt to use his left foot.  

Given the above evidence, the Board finds that the effective 
function remaining in the veteran's left foot is tantamount 
to "loss of use."  In other words, no effective function 
remains other than that which would be equally well served by 
an amputation stump with use of a suitable prosthetic device.  
This conclusion is supported by a VA physician's findings in 
a June 1997 examination report that the veteran was precluded 
from employment because of the service-connected ankle and 
that the veteran requires the continuous use of assistive 
device, such as a cane, to get around.  See Tucker, supra.

The Board emphasizes that it does not read the law as 
requiring complete paralysis of the lower extremity.  There 
is no question that the veteran can walk to some extent with 
the assistance of a cane or while holding on to something for 
support (as he cannot balance on his left foot).  This level 
of impairment, the Board believes, is sufficient to allow the 
assignment of special monthly compensation with the 
application of the benefit-of-the-doubt rule.  See 38 
U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.

In summary, for reasons and bases expressed above, the Board 
concludes that the evidence is at least in equipoise.  
Therefore, entitlement to special monthly compensation based 
on loss of use of the left foot is granted.


ORDER

Entitlement to special monthly compensation based on loss of 
use of the left foot is granted.




REMAND

The veteran is seeking entitlement to a total rating for 
compensation based upon individual unemployability on an 
extra-schedular basis.  In a June 1997 VA examination report, 
the VA examiner stated that the veteran was precluded from 
"engaging in any gainful employment."  

The RO has denied the veteran's claim for a total rating for 
compensation based upon individual unemployability, stating 
that the veteran did not meet the schedular criteria under 
38 C.F.R. § 4.16(a) (which requires at least one disability 
ratable at 60 percent or a combined evaluation of all 
service-connected disabilities of at least 70 percent).  The 
RO stated to the veteran that the percentages may be set 
aside "only when the evidence clearly and factually show[s] 
you have been rendered unemployable solely due to service[-
]connected disabilities regardless of the individual and 
combined percentages" and that it would not refer the 
veteran's claim for individual unemployability to the 
Director of Compensation and Pension Service for extra-
schedular consideration because he did not meet such 
criteria.  

Under 38 C.F.R. § 4.16(b), it states the following, in part:

It is the established policy of the 
Department of Veterans Affairs that all 
veterans who are unable to secure and 
follow substantially gainful occupation 
by reason of service-connected 
disabilities shall be rated totally 
disabled.  Therefore, rating boards 
should submit to the Director, 
Compensation and Pension Service, for 
extra-schedular consideration all cases 
of veterans who are unemployable by 
reason of service-connected disabilities, 
but who fail to meet the percentage 
standards set forth in paragraph (a) of 
this section. . . . 

In this case, there is evidence that the veteran cannot 
engage in gainful employment as a result of the service-
connected residuals of a left ankle injury, as specifically 
stated in the June 1997 VA examination report.  Therefore, 
the Board finds that referral of the veteran's claim to the 
Director of Compensation and Pension Service is warranted.  
See id.  The Board notes it cannot assign an extra-schedular 
evaluation in the first instance.  Floyd v. Brown, 9 Vet. 
App. 88 (1996).  

Accordingly, the case is hereby REMANDED for the following 
action:

1.  Refer the veteran's case in 
compliance with the provisions of 
38 C.F.R. § 4.16(b).

2.  If the claim remains denied, the 
veteran and his representative should be 
furnished with a supplemental statement 
of the case.

The case should be returned to the Board after compliance 
with requisite appellate procedures.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded, 
including any evidence he has in his possession pertaining to 
the claim.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



________________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


